Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/557,000 filed on 12/20/21. Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,346,056 to Nouis et al.
Claims 1, 10 & 19
Nouis discloses in Fig. 3,
A clutch weight for a continuously variable transmission (see Abstract), the clutch weight comprising: a body having (e.g. 20) a first end (e.g. 25) having a pivot pin (e.g. 24) opening and a second end (e.g. 26) opposite the first end; a curvilinear surface (e.g. 28) disposed between the first end and the second end configured to engage a roller (e.g. 50), and wherein the roller contacts the curvilinear surface at least at a first contact position (e.g. 51); and a center of mass (e.g. 27) of the body disposed a distance Y (e.g. Ra) from a center of the pivot pin opening and a distance X  (e.g. L) from the first contact position
Nouis however, does not explicitly disclose that a ratio of X to Y is in a range of between about 0.526 and 0.558. It would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to have the ratio of X to Y to be in a range of between about 0.526 and 0.558., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 2, 11 & 20
The clutch weight of claim 1(10/19), further comprising an extended portion positioned opposite the curvilinear surface and adjacent the second end (e.g. see end 26).
Claims 3 & 12
The clutch weight of claim 2(11), wherein the extended portion forms a cutout portion having a peak (e.g. 26, see cutout portion adjacent center of mass).
Claims 4 & 13
The clutch weight of claim 3(12), wherein the center of mass is disposed adjacent the peak (Fig 3).
Claims 5 & 14
The clutch weight of claim 2 (12), wherein the extended portion extends away from the curvilinear surface past an axis (e.g. 52) defined by the center of the pivot pin opening and the second end of the body (e.g. 26 extends away from reference point 52).

Claims 6-9 & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,346,056 to Nouis et al in view of U.S. Patent Application Publication 2022/0049767 to Roberts.
Claims 6 & 15
Nouis teaches a clutch weight with, a body, curvilinear surface and center of mass, but Nouis does not explicitly disclose a bore extending from the first end to a second end and having a capsule opening adjacent the pivot pin opening. Roberts however, teaches a similar clutch weight but with a bore (e.g. 82) extending from the first end to a second end and having a capsule opening (e.g. 110) adjacent the pivot pin opening. Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to utilize the teaching of a bore extending from the first end to a second end and having a capsule opening adjacent the pivot pin opening as taught by Roberts, applied to Nouis for the benefit of shifting to high gear ratios more quickly or slowly as desired (Roberts paragraph 54) by adjusting the weights within.
Claims 7 & 16
The clutch weight of claim 6(15), further comprising threads (e.g. 112) formed in the capsule opening for mating with corresponding threads of a capsule (e.g. 92).
Claims 8 & 17
The clutch weight of claim 7(16), wherein the capsule comprises a head potion, a threaded portion, and one or more weighted portions forming an elongated member (e.g. 90 & 92).
Claims 9 & 18
The clutch weight of claim 8(17), wherein the capsule is insertable into the bore and the threaded portion of the capsule mates with the threads of the opening to secure the capsule within the clutch weight (see Fig. 6, Roberts).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659